Citation Nr: 1028323	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU.)


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for PTSD and a TDIU. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a TDIU is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including psychoses, 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  However, PTSD is not classified as a psychosis, and 
service connection for PTSD may not be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

The Veteran contends that while in combat in Vietnam, his unit 
was attacked and he was wounded by the enemy.  Specifically, he 
claims that during a recon mission, he was shot in the left arm 
and left thigh in an ambush, and four other soldiers in his 
squadron were killed.  The Veteran's service medical records show 
that in April 1970, he received a gunshot wound to his left thigh 
and left shoulder, for which he was hospitalized for three 
months.  The Veteran's service separation records reflect that he 
was awarded a Purple Heart for his gun shot wound injuries, and 
also the Combat Infantryman Badge.  Accordingly, because the 
evidence demonstrates that the Veteran participated in combat, 
and his PTSD stressor is based upon the circumstances of combat 
and the wound for which he received a Purple Heart, his testimony 
alone establishes the occurrence of an in-service stressor, and 
therefore the occurrence of his stressor is conceded.  38 C.F.R. 
§ 3.304(f) (2009).

Effective July 13, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  However, because the Board has conceded the Veteran's in-
service stressor in this case based upon his participation in 
combat, the new regulations do not further benefit the Veteran.  

VA treatment records show that in October 2007 the Veteran was 
evaluated for PTSD, but was instead diagnosed with depression.  
He reported that he felt sleepy most of the time.  It had been 
hard for him to sleep since returning from Vietnam.  He lacked 
motivation, and had fair energy levels.  He stated that he felt 
anxious when coming to the VA medical center for treatment.  He 
reported that he had been given medication for his depression in 
1974, but had stopped taking it because he did not like the side 
effects.  He reported having auditory and visual hallucinations 
at times when it felt like someone was calling his name or hiding 
in the shadows.  

On November 2007 VA psychiatric examination, the Veteran reported 
that in 1973 he was evaluated for depression, but that he did not 
receive any formal treatment at that time.  He stated that his 
depressed mood began when he was discharged from the army and he 
felt depressed on a daily basis.  He had nightmares every night, 
though the content was not necessarily related to his time in 
Vietnam.  He denied any substance or alcohol abuse, though he did 
state that he was arrested in 1974 for possession of drugs.  He 
had limited relationships with others, and enjoyed solitary 
pursuits such as listening to music, walking on the beach, or 
walking in the countryside.  He denied having any obsessive 
behavior, panic attacks, homicidal or suicidal thoughts, or angry 
outbursts.  He reported that he had not worked since returning 
from Vietnam.  Based upon mental examination of the Veteran and a 
review of the claims file, the examiner diagnosed the Veteran 
with substance induced mood disorder, cannabis dependence, and 
alcohol abuse.  The examiner noted that n October 2007 the 
Veteran tested positive for cocaine and cannabis.  The examiner 
stated that although the Veteran met the DSM-IV stressor 
criteria, he did not demonstrate symptoms of persistent avoidance 
of stimuli, persistent re-experiencing of a traumatic event, or 
hyper arousal to warrant a diagnosis of PTSD.

In March 2008, the Veteran submitted a statement by his 
psychiatrist in support of his claim.  The psychiatrist stated 
that since the Veteran was injured in service during combat, he 
had suffered from insomnia and recurrent nightmares of combat and 
the soldiers that were killed in front of him.  He did not like 
to go to sleep due to those dreams, and often woke in the night 
yelling.  Loud noises startled him and he did not like to be 
around fireworks, fog, or mountains, as those stimuli reminded 
him of Vietnam.  He felt guilty that others died around him.  The 
examiner concluded that the Veteran suffered from PTSD as a 
result of his traumatic experiences in Vietnam.  The condition 
was chronic, and improvement was unlikely.  The examiner stated 
that the Veteran was unable to hold down a steady job and was a 
suicide risk.  

On July 2008 VA psychiatric examination, the Veteran was noted to 
vaguely report feelings of depression since his discharge from 
service.  He had poor sleep and nightmares that were not related 
to Vietnam.  He denied any trouble with substance abuse.  He 
reported that he was a loner and kept mostly to himself, though 
he did not have problems with any one person in particular.  He 
had no particular interests.  He stated that he would rather take 
drugs than medications.  He demonstrated apparent indifference to 
the interview questions, though he made underlying comments that 
the previous VA examination was only several minutes long and 
that it was impossible to understand his situation in that amount 
of time.  His impulse control was good, and he did not endorse 
ritualistic behavior, or suicidal or homicidal ideations.  He 
described his injury in Vietnam with indifference, though he was 
more animated when stating that he was in the army hospital when 
his mother died and he was never able to tell her that he was in 
Vietnam.  Based upon mental examination of the Veteran and a 
review of the claims file, the examiner diagnosed the Veteran 
with mixed substance abuse/dependence, and substance induced mood 
disorder, based upon the Veteran's long history of substance 
abuse.  The examiner stated that because the Veteran was unable 
to remain completely drug free, his symptoms of irritability, ill 
humor, and depression were most likely related to a substance 
abuse mood disorder.  A toxicology report ordered that same day, 
however, was negative for any drugs or alcohol.  The examiner 
completed an addendum opinion stating that despite the toxicology 
report, the Veteran did not meet the criteria for PTSD because 
although he met the stressor aspect of the DSM-IV criteria, he 
did not exhibit persistent/distressing re-experiencing, 
persistent avoidance, or increased arousal. 

While the November 2007 and July 2008 VA examiners determined 
that the Veteran met the criteria for a diagnosis of PTSD with 
the exception of the criterion involving re-experiencing the 
trauma, and persistent avoidance and persistent hyperarousal, the 
Board finds that the objective evidence as a whole, and in 
particular, the March 2008 psychiatric evaluation, demonstrates 
that the Veteran does in fact re-experience the trauma 
surrounding his combat injuries, and that he avoids most people 
and situations that reminded him of Vietnam.  It also appears as 
though the Veteran was unable to provide a full picture of his 
disability to the VA examiners due to the limited time of the 
evaluations and his anxiety, though he was able to share his PTSD 
symptoms with his private psychiatrist.  Accordingly, the Board 
finds that the evidence is in equipoise as to the symptomatology 
meeting the full DSM-IV criteria for a diagnosis of PTSD.  VA 
treatment records dated in July 2007 and October 2007 show that 
the Veteran regularly reported experiencing nightmares and 
trouble sleeping about his experiences in the Vietnam War. The 
Veteran also reported re-experiencing the trauma through 
intrusive thoughts and nightmares on each VA examination.  
Additionally, the Veteran has consistently provided credible 
statements that he has continued to re-experience the trauma, in 
the form of intrusive thoughts and nightmares, since leaving 
Vietnam, and his testimony has been credible.  Significantly, he 
sought treatment for depression within just a few years of 
separating from service in the early 1970s, and relates his 
inability to hold a job to his experiences and trauma in Vietnam.

Because the Veteran's PTSD diagnosis was based on a corroborated 
stressor, the Board finds that it is at least as likely as not 
that the evidence of record demonstrates that the Veteran has 
PTSD that is due to a verified stressor event during his service.  
While the diagnosis of PTSD is not totally unequivocal, after 
examining the entire evidentiary record, the Board finds the 
evidence to be in equipoise, and thus resolves reasonable doubt 
in the Veteran's favor to find that he has PTSD as a result of 
his in-service stressors.

With resolution of reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for PTSD is warranted.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for PTSD is granted.  


REMAND

In light of the Board's action herein granting the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, the Board finds that it is necessary to remand the 
claim of entitlement to a TDIU for further action.  If the Board 
were to consider the TDIU issue prior to the RO, it could result 
in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Here the Board specifically notes that the 
March 2008psycahitrist found that the Veteran was unable to keep 
a steady job due to his mental disability.

A VA examiner has not yet been asked to render an opinion as to 
the overall effect of the Veteran's service-connected 
disabilities on his ability to obtain and retain employment.  
Further, because a rating has not yet been assigned for PTSD and 
because the authority to assign extra-schedular ratings has been 
specifically delegated to the Under Secretary for Benefits and 
the Director of the Compensation and Pension Service in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may be 
present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. 
Brown, 9 Vet. App. 88 (1996). In light of this, and because it 
appears that the Veteran is no longer working, the prudent and 
thorough course of action is to afford the Veteran an examination 
on remand, to ascertain the impact of his service-connected 
disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities on 
his employability.  The examiner should opine 
as to whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's service-connected disabilities 
(PTSD, residual muscle injuries due to 
gunshot wounds to his left shoulder and left 
thigh, and malaria), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims folder and 
the examination report should indicate that 
review.

2.  Then, readjudicate the claim for a TDIU 
rating, including determining whether 
referral of the claim to the appropriate 
department officials under 38 C.F.R. § 
4.16(b) for extraschedular consideration is 
warranted.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


